Citation Nr: 1103284	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-15 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from September 1942 to 
January 1969, when he retired.  The Veteran died in March 2007.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In December 2009, the Board remanded this 
matter for additional development.  The Board finds that the RO 
substantially complied with the December 2009 remand orders and 
no further action is necessary in this regard.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death in March 2007, the Veteran was 
service-connected for bilateral hearing loss at 90 percent 
disabling, osteoarthritis of the left shoulder at 20 percent 
disabling, hemorrhoids at 10 percent disabling, tinnitus at 10 
percent disabling, residuals of a fracture of the right fibula at 
zero percent disabling, and esophageal hiatal hernia, reducible 
with history of duodenal ulcer at zero percent disabling.  

2.  The March 2007 autopsy report reflects that the Veteran died 
of a gunshot wound of the head, with contributory factors 
including his declining health under hospice care for metastatic 
parotid carcinoma.  No other significant conditions contributing 
to death but not related to the cause were noted.  

3.  The record contains no indication that the Veteran's death by 
a self-inflicted gunshot wound to the head was proximately due to 
or the result of his active service including exposure to 
ionizing radiation therein.  

4.  A service-connected disability did not cause or materially 
contribute to the cause of the Veteran's death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability that 
may be presumed to have been incurred in service, or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 
3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in April 2007 and March 2010, VA 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The appellant was notified of information and evidence 
necessary to substantiate her claim for service connection for 
cause of death.  She was notified of the information and evidence 
that VA would seek to provide and the information and evidence 
that she was expected to provide.  In the March 2010 notice 
letter, the appellant was notified of how VA determines the 
effective date, in the event her claim for death benefits is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO decision 
on a claim for VA benefits.  In this case, fully compliant VCAA 
notice was accomplished in the March 2010 notice, which was 
provided to appellant subsequent to the appealed RO decision, 
dated in September 2007.  Defects as to the timeliness of the 
statutory and regulatory notice are rendered moot because the 
appellant's claim on appeal has been fully developed and re-
adjudicated by the RO after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
The notice should include:  (1) A statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp, 21 Vet. 
App at 352-353.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Id at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed response.  
Id.  

Here, the March 2010 notice informed the appellant of the notice 
that is required under Hupp, 21 Vet. App at 352-353; she was 
informed of the Veteran's service-connected disabilities and was 
given explanations of how to substantiate a DIC claim based on a 
previously service-connected condition as well as based on a 
condition not yet service connected.  The Board finds the duties 
to notify have been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A.  5103A (West 2002).  In DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the duty to obtain a 
medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to 
DIC claims because the provision specifically states it is only 
for "disability compensation."  Another case, Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating 
that while § 5103(d) is inapplicable to DIC claims the provision 
of § 5103A(a)(1) still requires VA to make "reasonable efforts" 
to provide assistance, to include obtaining a medical opinion.  
VA is excused from this obligation only when "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

Here, the Board finds that obtaining a medical opinion is not 
necessary.  As explained below, the record shows the Veteran died 
as the result of a self-inflicted gunshot wound to the head; he 
committed suicide.  Contributing factors included his declining 
health, under hospice care for metastatic parotid carcinoma.  
There is no competent evidence that the cause of the Veteran's 
death was related to any of his service connected disabilities.  
In March 2010, the RO requested the appellant submit evidence 
that shows a disability was incurred or aggravated during service 
and was the primary or contributory cause of the Veteran's death.  
The appellant has not responded to that request.  Thus, it is 
unnecessary to obtain a VA opinion in this instance as no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2010).  Service treatment records have been associated with the 
claims folder.  All reasonably identified and available medical 
records have been secured; including an autopsy report, death 
certificate private medical statements, and VA medical records.  
In May 2007, the appellant stated she had further evidence to 
submit and did so with the submission of the aforementioned 
records and statements.  The duty to assist has been met.  

II.  Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of a Veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.5(a) (2010).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related.  38 C.F.R. § 3.312(b) 
(2010).  

A contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. § 3.312(c)(1) (2010).  In 
determining whether the service connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (2010).  In this situation, it would not 
generally be reasonable to hold that a service connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.;  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  The Board must 
do more than look for a medical nexus in adjudicating claims with 
lay evidence; it must also discuss competence and credibility.  
The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  Bias of a claimant is also a 
consideration.  Id.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  

In this case, the Veteran died from a self-inflicted gunshot 
wound to the head.  The March 2007 autopsy report indicates the 
Veteran's death was suicide and contributing factors included his 
declining health under hospice care for metastatic parotid 
carcinoma.  At the time of his death in March 2007, the Veteran 
was service-connected for bilateral hearing loss at 90 percent 
disabling, osteoarthritis of the left shoulder at 20 percent 
disabling, hemorrhoids at 10 percent disabling, tinnitus at 10 
percent disabling, residuals of a fracture of the right fibula at 
zero percent disabling, and esophageal hiatal hernia, reducible 
with history of duodenal ulcer at zero percent disabling.

In her April 2007 claim for DIC the appellant claimed entitlement 
to service connection for the Veteran's cause of death due to 
exposure to radiation while on active duty.  At the time of his 
death, the Veteran was not service-connected for any disease 
related to exposure to radiation.  However, in December 2009 the 
Board considered the issue of entitlement to service connection 
for adenocarcinoma of the prostate, claimed as due to ionizing 
radiation exposure, for accrued benefits purposes and concluded 
that the evidence was against findings that the Veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.  

Furthermore, in July 2007 the RO denied the appellant's claim for 
service connection for the cause of death because service 
treatment records failed to show the Veteran had any complaints 
or treatment for prostate cancer during military service and 
there was no evidence that he had a chronic condition pertaining 
to his prostate within one year of his discharge from the 
service.  In an August 2007 Statement in Support of Claim, the 
appellant stated, "My spouse had terminal cancer and died from a 
self-inflicted gunshot wound, due to depression caused by [his] 
medical conditions.  My spouse was referred for treatment for 
depression long before he committed suicide, but refused 
treatment."  

To further support her new contention that the Veteran's suicide 
was due to depression caused by his medical conditions, the 
appellant submitted three private medical statements.  In the 
statement by Dr. DAD, dated in August 2007, he noted that the 
Veteran was last seen in his office in February 2007.  He opined 
that "It is possible that [the Veteran's] advanced cancer 
contributed to his depression, which, in turn, led to his 
suicide."  The statement by Dr. JRL, also dated in August 2007, 
noted the following: "In my medical opinion, [the Veteran] 
committed suicide secondary to depression, as a result of being 
diagnosed with terminal cancer."  In a June 2008 medical 
statement Dr. DJV opined that "It is possible that the side 
effects from his treatment of his prostate cancer could have 
contributed to his depression/anxiety, which ultimately caused 
[the Veteran] to commit suicide."  Dr. DJV further opined that 
the Veteran's history of prostate cancer and overactive bladder 
secondary to radiation therapy likely were one of the causes 
contributing to his ultimately demise.  The Board notes here that 
the Veteran was neither service connected for prostate cancer nor 
depression.  In a September 2007 rating action the RO considered 
the additional evidence submitted by the appellant in support of 
her claim and determined that service connection for the cause of 
the Veteran's death remains denied since the evidence fails to 
show that the cause of his death was related to service.  While 
the Veteran was service-connected for a number of maladies, most 
notably hearing loss, it is not suggested by any of the clinical 
evidence that the depression that led to his suicide was due to 
service or service-connected disability.  On the contrary, all 
evidence points to the nonservice-connected prostate cancer and 
its residuals as the source of the depression. 

Based on the above, the Board concludes that the preponderance of 
the evidence of record is against a finding that that the 
Veteran's death was related to service.  There is no medical 
evidence that suggests a nexus between the cause of the Veteran's 
death and service, or shows that the Veteran incurred an injury 
or disease in service that substantially or materially 
contributed to the cause of his death.  The Veteran died from a 
self-inflicted gunshot wound, with a contributing factor being 
parotid carcinoma, under hospice care.  The appellant has 
proffered the opinions of three private medical doctors who 
essentially related the Veteran's suicide to depression as a 
result of having cancer.  Dr. JRL believes that the Veteran 
committed suicide secondary to depression as a result of his 
terminal cancer and Drs. DAD and DJV believe that the Veteran's 
advanced cancer contributed to his depression which led to his 
suicide.  These medical opinions do not support the claim because 
the Veteran was not service connected for any psychiatric 
disability or any type of cancer at the time of his death, nor 
had he filed a claim for service connection for a psychiatric 
disability during his lifetime.  He did file a claim for service-
connection for adenocarcinoma of the prostate due ionizing 
radiation exposure during his lifetime, but that claim was denied 
posthumously for accrued benefits purposes.  The Veteran's 
service treatment records do not show treatment for or a 
diagnosis of a psychiatric disability or any signs or symptoms of 
a cancerous condition.  Nor is there evidence of any such 
disorders within an applicable presumptive period as defined in 
38 C.F.R. § 3.307, 3.309.  Moreover, the medical records do not 
show that the Veteran's cause of death had a nexus to service or 
to a service-connected disability.  

To the extent it can be inferred that the appellant has 
attributed the Veteran's death to service or to a service-
connected disability, she has not made a convincing argument.  In 
some cases, lay evidence will be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson, 581 F.3d 1313.  A layperson is competent to identify a 
medical condition where the condition may be diagnosed by its 
unique and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

Here, the appellant has claimed that the Veteran was bothered by 
his tinnitus and hearing loss and that this affected the quality 
of his life.  (See August 2007 statement of the appellant).  She 
added that other problems, including those due to his exposure to 
ionizing radiation, deeply affected the Veteran.  However, the 
appellant's statements do not directly attribute the Veteran's 
suicide to service or a service-connected disability.  What is 
not shown is that service or a service-connected disability 
either caused the Veteran's demise or contributed substantially 
or materially to the cause of the Veteran's death.  The clinical 
evidence of record strongly suggests that the depression that led 
to the Veteran's suicide was due to his nonservice-connected 
cancer and treatment for that cancer.  This evidence is more 
convincing than the statements by the appellant that do not even 
directly implicate service or a service-connected disability as a 
the cause of the Veteran's death.  

While it has not been argued or adjudicated, the Board finds no 
basis for granting dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318.  Under 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22, DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as if 
the veteran's death is service connected when the following 
conditions are met: 1) the veteran's death was not caused by his 
own willful misconduct; and 2) the veteran was in receipt of or 
was entitled to receive compensation at the time of death for 
service-connected disability that either: i) was continuously 
rated totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death; or 
ii) was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's discharge 
or release from active duty for a period of not less than 5 years 
immediately preceding death; or iii) was continuously rated 
totally disabling by a schedular or unemployability rating for 
one year preceding death for a former prisoner of war.  38 C.F.R. 
§ 3.22 (2010).  The Veteran was not in receipt of a total rating 
for any period prior to his death and the provisions of 
38 U.S.C.A. § 1318 are not applicable.  

For the reasons and bases set forth above, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  As the record preponderates against a finding that the 
Veteran's death was due to service-connected disability or 
otherwise related to service, the benefit-of-the-doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


